Citation Nr: 1229287	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck and shoulder disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 1954 and from March 1959 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This appeal was previously before the Board in November 2009, April 2011, and October 2011.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination, and for additional clarification of examination report opinions.  The case has been returned to the Board for further appellate consideration.  

As all of the development directed by the prior remands has not been completed, the Board must remand this claim to the Appeals Management Center (AMC).  The Board is obligated by law to ensure that the agency of original jurisdiction complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, the case has been remanded twice for additional medical opinion.  In the prior remands, the Board requested opinions regarding the etiology of the Veteran's claimed neck, shoulder, and back disabilities.  In the most recent remand, the Board requested that the VA examiner comment on the Veteran's lay statements regarding continuity of symptoms, in other words, his post-service symptoms relating to his back.  As noted by the prior remand he is competent to report having experienced recurring or chronic pain associated with these disorders since his discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence or aggravation of a disease or injury and a nexus or link between the in-service disease or injury and the current disability is by demonstrating continuity of symptomatology since service.  See also Barr v. Nicholson, 21 Vet. App. 303   (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); and Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

While the VA physician assistant in a July 2011 examination report and an October 2011 addendum indicated that the Veteran's shoulder, neck, and back problems during service were unrelated to the currently diagnosed conditions, the examiner did not, as requested by the Board, comment on the Veteran's statements regarding his post-service complaints and symptoms.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).

An September 2002 private treatment record appears to say that the Veteran complained of neck pain for the prior week.  An April 2005 magnetic resonance imaging (MRI) study revealed lumbosacral disc protrusions and degenerative changes.

The Board notes that in his April 2005 claim for benefits, the Veteran stated that his neck/shoulder and low back disabilities began in 1962.  In February 2006, he provided a statement that he passed out due to increased cabin pressure while in an airplane which was forced to descend rapidly.  He stated he began to have low back problems after passing out.  He stated that this incident occurred during his first period of service.

During his October 2009 hearing, the Veteran stated that during his first period of service he injured his low back when he fell on the deck of a ship while unloading cargo from a plane.  He stated he was given bed rest and was unable to be on "active duty" for "awhile."  He stated he believed he served the rest of his three years of active duty without additional back treatment.  He then stated "I have been treated for back and all - ever since 1951 although I worked on civilian jobs."  He stated he sought private treatment for his back between 1954 and his second period of service in 1959.  The Veteran was not clear, but he appeared to say he was treated for his neck between 1954 and 1959 as well.  He could not recall if he was treated for his back and neck during his second period of service.  He could not recall complaining of a lump in his neck or being treated for infected lymph nodes in service.  He reported he worked at a paper mill for 20 years after service, and that paper-making was not "real hard work."

In March 2011, the Veteran provided a statement that the VA examination was inadequate because he felt that the VA examiner was prejudiced against him, and reported his range of motion incorrectly.  He requested a VA examination by a physician.  In an August 2011 statement, the Veteran indicated that he fell onboard a ship during his first period of service and awoke in a hospital.  He stated when he awoke he was unable to hear, and his back, shoulder and neck were injured.

In a March 2011 Informal Hearing Presentation, the Veteran's representative asserted that the VA examiner had not considered the Veteran's lay statements that he experienced a continuity of symptoms since service.  Therefore, the Veteran's representative requested that the VA examination report be returned to the VA examiner for an addendum addressing the Veteran's lay statements of continuity of symptoms.  

The Veteran's 1954 separation examination is of record, however, the remainder of his service treatment records from his first period of service are unavailable, and were noted to have been destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As the VA examination reports and addendum in the claims file do not include the Veteran's lay contentions regarding how his injuries occurred or their ongoing symptoms, and as the Veteran has requested a VA examination performed by a physician, the Board will remand the claims for a VA nexus examination consistent with the below directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA examination with an appropriate physician.  The Veteran's claims file and a copy of this Remand must be made available to the examiner prior to the examination.  All testing must be carried out, and results must be included in the examination report.  

The examiner is directed to:

(a)  Opine as to whether it is at least as likely as not that any current (beginning in 2005) neck, shoulder and/or back disorders were due to, caused by, or began in service.

(i)  Is it at least as likely as not that any current neck/shoulder disorder is due to, caused by, or began as a result of in-service treatment for infected cervical nodes?

(ii)  Is it at least as likely as not that any current low back disorder is due to, caused by, or began as a result of in-service treatment for low back strain?

(iii)  Is it at least as likely as not that any current low back disorder is due to, caused by, or began as a result of the asserted 1951 fall-injury?

(b) The Veteran contends that he was hospitalized following a fall in 1951, and that he had ongoing back, neck and shoulder pain since this incident.  While most of his service treatment records from this period of service are unavailable, his 1954 separation examination and 1959 induction examination are of record.  Please indicate in your report that you have considered the Veteran's contention that his back, neck and shoulder disorders began in 1951.  The VA examiner must take into account the Veteran's competent lay assertions of on-going symptoms, regardless of whether the examiner provides a positive or negative nexus opinion.

The examiner must provide a complete rationale for the stated opinions.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives by the RO/AMC, another remand will likely result.  Stegall, 11 Vet. App. at 271. 

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative will be provided with a Supplemental Statement of the Case.  An appropriate period of time will be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



